                  Case 20-12814-KBO    Doc 83    Filed 11/17/20    Page 1 of 2




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
______________________________
                                  )
In re:                            ) Chapter 11
                                  )
Gorham Paper and Tissue LLC,      ) Case No. 20-12814 (KBO)
 et al.,                          )
                                  ) (Jointly Administered)
                  Debtors.        )
                                  ) Re: Docket No. 12, 67
______________________________    )

      OBJECTION OF PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE
        d/b/a EVERSOURCE TO THE MOTION OF DEBTORS FOR ENTRY
        OF AN ORDER ON AN INTERIM AND THEN ON A FINAL BASIS:
   (I) APPROVING THE DEBTORS’ PROPOSED ADEQUATE ASSURANCE OF
  PAYMENT FOR FUTURE UTILITY SERVICES, (II) PROHIBITING UTILITY
PROVIDERS FROM ALTERING, REFUSING, OR DISCONTINUING SERVICES;
(III) APPROVING PROCEDURES FOR RESOLVING ADDITIONAL ADEQUATE
         ASSURANCE REQUESTS; AND (IV) SETTING FINAL HEARING

        Public Service Company of New Hampshire d/b/a Eversource (“PSNH”), hereby

withdraws its Objection (Docket No. 67) to the Motion of Debtors for Entry of an Order on

an Interim and then Final Basis: (I) Approving the Debtors’ Proposed Adequate Assurance

of Payment for Future Utility Services; (II) Prohibiting Utility Providers from Altering,

Refusing, or Discontinuing Services; (III) Approving Procedures for Resolving Additional

Adequate Assurance Requests; and (IV) Setting a Final Hearing (Docket No. 10), pursuant to

a settlement between PSNH and the Debtors.




ME1 35026161v.1
                  Case 20-12814-KBO   Doc 83     Filed 11/17/20      Page 2 of 2




Dated: November 17, 2020          McCARTER & ENGLISH, LLP

                                  /s/ William F. Taylor, Jr.
                                  William F. Taylor, Jr. (#2936)
                                  405 North King Street, 8th Floor
                                  Wilmington, DE 19801
                                  Telephone: (302) 984-6300
                                  Facsimile: (302) 984-6399
                                  E-mail: wtaylor@mccarter.com

                                         -and-

                                  LAW FIRM OF RUSSELL R. JOHNSON III, PLC
                                  Russell R. Johnson III (VSB No. 31468)
                                  John M. Craig (VSB No. 32977)
                                  2258 Wheatlands Drive
                                  Manakin-Sabot, Virginia 23103
                                  Telephone: (804) 749-8861
                                  Facsimile: (804) 749-8862
                                  E-mail: russell@russelljohnsonlawfirm.com
                                          john@russelljohnsonlawfirm.com

                                  Counsel for Public Service Company of New Hampshire
                                  d/b/a Eversource




                                            2
ME1 35026161v.1
